     Case: 1:19-cr-00277 Document #: 64 Filed: 07/16/20 Page 1 of 1 PageID #:218

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                        Case No.: 1:19−cr−00277
                                                          Honorable Edmond E. Chang
Concepcion Malinek
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 16, 2020:


        MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: In light of R. 61, the Court also notes that, because of the forfeiture allegation in
the superseding indictment, any plea colloquy would also cover the potential for
forfeiture. So if the Defendant decides to ask for a change of plea hearing, it would be
wise for defense counsel to discuss this with the Defendant if that has not already been the
subject of conferral. Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
